Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 112 rejections were overcome.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  “172” [0066].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “a plurality of disk segments” and “a plurality of retention members” are indefinite because it is unclear if they include the disk segment and the retention member of claim 1, respectively. If they are included, Examiner suggests adding, for example, “the disk segment is one of a plurality of disk segments, wherein the disk further includes the plurality of disk segments”.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “the radial direction” lacks antecedent basis; it is unclear what direction is being referred to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8, 10, 15, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0003945 (Perdrigeon).
Regarding claim 1, 19, 20, Perdrigeon teaches a propulsion engine (Fig 1) comprising: a power source (compressor, combustor, turbines in engine 1; para 3); and a fan for a gas turbine engine rotatable by the power source (para 4; fan/propellers 9 are connected to the turbine), the fan comprising a fan blade (blades P); a trunnion mechanism comprising a trunnion and a primary attachment system (Fig 3, para 5-8; trunnion 13, 13a; primary attachment system including the threaded connection between crown 12 and the trunnion), the trunnion including a platform for attachment to the fan blade (annotated below; root 14 of the blade is attached to the platform), the platform having an outer surface (all the exterior surfaces of the platform); a disk having a generally annular shape and comprising a disk segment (Fig 2; disk 10 having disk segments; segments are different circumferential portions of the annular structure 10; alternatively, the disk may be the crown 12 which has an annular shape around the axis of the fan blade P and which comprises a disk segment – e.g. the segment coupled to the bearing 15, or the segment with the threaded connection), the trunnion extending at least partially through the disk segment and attached to the disk segment using the primary attachment system (Fig 2; para 6-7; trunnion extends through disk segments and are coupled thereto at least through bearings 15); a retention ring having a generally annular shape and comprising a retention member defining a first recess and an auxiliary support channel with the outer surface of the platform of the respective trunnion (retention ring comprising retention member 11 which is annular; auxiliary support channel annotated below); and at least one retention feature positioned in the auxiliary support channel (retention feature/bearings 15 are positioned in the support channel).

    PNG
    media_image1.png
    448
    467
    media_image1.png
    Greyscale

Regarding claim 4, Perdrigeon further teaches wherein the outer surface of the platform of the trunnion defines a first recess, wherein the retention member includes an inner surface defining a second recess (annotated below), wherein the first recess and the second recess are adjacent to one another and aligned with one another (aligned axially and radially to fit bearing 15 within them), and wherein the first recess and the second recess together define the auxiliary support channel (annotated below).

    PNG
    media_image2.png
    448
    467
    media_image2.png
    Greyscale

Regarding claim 5-6, Perdrigeon further teaches a loading slot extends from the second recess in the inner surface of the retention member to an outside surface of the retention member (annotated below) and the retention member includes a loading slot for inserting the at least one retention feature into the auxiliary support channel (annotated below).

    PNG
    media_image3.png
    429
    467
    media_image3.png
    Greyscale

Regarding claim 8, 15, Perdrigeon further teaches the retention ring including a support arm attached to the disk (annotated below; arm is attached to the disk 12 through the bearing 15) and the auxiliary support channel defines a circular cross-sectional shape (see Fig 2; retention ring, and thus the auxiliary support channel, is annular).

    PNG
    media_image4.png
    429
    467
    media_image4.png
    Greyscale

Regarding claim 10, Perdrigeon further teaches the retention member does not substantially support the trunnion unless the primary attachment system fails. It has been held that “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim" (see MPEP 2114 [R-1]). In this case the claim recites the manner in which the retention member is intended to be employed and does not define a structure that is distinct from Perdrigeon. The claim also does not define what the different modes of operation are or when the primary attachment system may fail. For example, the retention member of Perdrigeon may provide substantially no support for the trunnion during a period of non- operation and if the fan blade is upright (therefore the trunnion does not pull against the retention member), and then may provide significant support if the primary attachment system fails.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0003945 (Perdrigeon) in view of US 5118256 (Violette).
Regarding claims 2-3, 12-13, Perdrigeon teaches the at least one retention feature includes bearings (15) but fails to teach the at least one retention feature positioned in the auxiliary support channel includes a plurality of ball bearings and the plurality of ball bearings are connected by a plastic or elastomeric membrane, or the at least one retention feature is formed from a metallic material. However, it was well known in the art to make the bearings steel (metallic) ball bearings connected by a flexible bearing support string (col 5 ll. 14-41; flexible string with snap-in pockets is construed as a membrane) and that elastomers were well-known as flexible elements for use with bearings (col 3 l. 1-37). It would have been obvious to one of ordinary skill in the art at the time of filing to make the at least one retention feature positioned in the auxiliary support channel includes a plurality of steel ball bearings and the plurality of ball bearings are connected by a plastic or elastomeric membrane, as taught by Violette. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the at least one retention feature positioned in the auxiliary support channel includes a plurality of metallic ball bearings and the plurality of ball bearings are connected by a plastic or elastomeric membrane yields predictable results.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0003945 (Perdrigeon) in view of US 2012/0045334 (Bouru).
Regarding claim 11, Perdrigeon fails to teach the at least one retention feature includes a cylindrical member. However, it was well known in the art that the bearing race extends around the circumference of the ring 11 and the trunnion, as taught by Bouru (Fig 5; inner and outer races of bearing 152 are annular and cylindrical on their axially extending surfaces). It would have been obvious to one of ordinary skill in the art at the time of filing that the bearing members/races in Perdrigeon may be annular and cylindrical in order to support the bearings around the circumference of the trunnion and retaining ring, as taught by Bouru.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0003945 (Perdrigeon) in view of US 2005/0284150 (Dittmar).
Regarding claim 14, Perdrigeon teaches the at least one retention feature includes bearings (15) but fails to teach it formed of a ceramic or non-metallic composite material. However, it was well known in the art that roller bearings may be ceramic, as taught by Dittmar (para 39). It would have been obvious to one of ordinary skill in the art at the time of filing to make the at least one retention feature of Perdrigeon formed of a ceramic or non-metallic composite material, as taught by Dittmar. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the at least one retention feature formed of a ceramic or non-metallic composite material yields predictable results.

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0003945 (Perdrigeon) in view of GB2192943 (Perry).
Regarding claims 16-18, Perdrigeon fails to teach the retention ring includes a plurality of openings, wherein each opening of the plurality of openings is operable for receiving a mechanical attachment mechanism, the mechanical attachment mechanism attaches a support arm of the retention ring to the disk segment. However, it was well known in the art to provide a plurality of openings, wherein each opening of the plurality of openings is operable for receiving a mechanical attachment mechanism, as taught by Perry (Fig 3; openings for seals 84 and 86 made in the outer ring structure, analogous to the retention ring). It would have been obvious to one of ordinary skill in the art at the time of filing to add openings in the retention ring, each opening operable for receiving a mechanical attachment mechanism, as taught by Perry (page 2 ll. 110-115; it is noted that “operable for receiving” is intended use, and does not define a particular structure; the openings of Perry are operable for receiving a mechanical attachment mechanism; furthermore, the seals are mechanical attachment mechanisms because they provide a mechanical interface between two elements). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, adding openings in the retention ring, each opening operable for receiving a mechanical attachment mechanism yields predictable results. When the combination is made, and seals are added, at least one will be positioned between the retention ring and the disk segment of Perdrigeon (for example, between the support arm as annotated above and the disk segment 12, thereby attaching a support arm to the disk segment).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741